443 F.2d 363
UNITED STATES of America, Plaintiff-Appellee,v.Eleanor Ann HUBER and Carl Huber, Defendants-Appellants.
No. 31004 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 8, 1971.Rehearing Denied July 13, 1971.

Dean A. Andrews, Jr., Michael F. Barry, New Orleans, La., for appellants.
Gerald J. Gallinghouse, U.S. Atty., Patrick C. McGinity, Daniel J. Markey, Jr., Asst. U.S. Attys., New Orleans, La., for the United States.
Appeal from the United States District Court for the Eastern District of Louisiana; Alvin B. Rubin, Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 431 F.2d 409, Part I, (5th Cir. 1970)


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)